DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-26, 28, 30-34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Fossli et al. (US Patent Application Publication No. 2012/0227978) in view of Powell (US Patent No. 8,555,980).
In reference to claim 24, Fossli discloses a well annular pressure control device, comprising:
a housing 3 having a through bore and at least two valves 15a-d or 16 within the housing 3 (Fig. 1a);
wherein each of the valves 15a-d or 16 is separately operable to define a corresponding size opening (par. 0006, “By shutting in the well by closing one of several elements 15a, b, c, d, 16 in the subsea BOP stack 3”).

Powell discloses an iris valve 30 comprising a plurality of vanes 32 operable between an open position (Fig. 3B) and a closed position (Fig. 3A) to define an opening; and at least one actuator (col. 6, lines 12-15) coupled to the plurality of vanes 32 to move the plurality of vanes 32 between the open position and the closed position.
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to substitute an iris valve as disclosed by Powell for the valves disclosed by Fossli as it amounts to a substitution of equivalent structures to perform the same function, which is in this case to close an annulus of a wellhead. 
In reference to claim 25, Powell discloses that the at least one actuator comprises a motor (col. 6, lines 12-15) rotationally coupled to a cam plate 42 (Fig. 4), the cam plate 42 having slots 34 therein engageable with a cam pin 36 on each of the plurality of vanes 32, wherein the slots 34 are shaped to move the cam pins 36 radially with respect to the through bore when the cam plate 42 is rotated (col. 6, lines 6-11).
In reference to claim 26, Powell discloses at least one stationary plate 40 disposed in the housing and arranged to movably support a set of the plurality of vanes 32 (Fig. 4).
In reference to claim 28, Powell discloses that the motor comprises a hydraulic motor (col. 6, line 14). 
In reference to claim 30, Powell fails to disclose a first seal disposed between the housing and the cam plate, a second seal disposed between the cam plate and each of the plurality of vanes and a third seal disposed between the plurality of vanes and the stationary plate.  However, Powell does 
In reference to claim 31, Powell discloses that the plurality of vanes 32 each comprise a leading edge (Fig. 4), the leading edge comprising a seal element (Fig. 3A, each vane forms a part of a seal, thus each vane 32, including the leading edge of each, constitutes a seal element).
In reference to claim 32, Powell discloses that each of the plurality of vanes 32 comprises a curved leading edge (Fig. 4).
In reference to claim 33, Powell discloses that curvature of the curved leading edge is selected to optimize sealing against a selected outer diameter pipe 14 (Figs. 3B and 3C).
In reference to claim 34, Powell discloses that each of the plurality of vanes 32 comprises a seal on at least one of a leading edge and a trailing edge, the seal arranged to sealingly engage an adjacent one of the plurality of vanes 32 (Figs. 3A and 3C).
In reference to claim 37, Powell discloses that a diameter of the opening defined when a plurality of vanes 32 are in the open position is at least as large as an internal diameter of the through bore 16c (Fig. 3B).

Claims 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Fossli et al. (US Patent Application Publication No. 2012/0227978) in view of Powell (US Patent No. 8,555,980) as applied to claim 25 above, and further in view of Goodman et al. (US Patent No. 9,890,618).

Goodman discloses that a cam plate 323 can be rotatably supported by a bearing (col. 46, lines 13-21).  It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to support the cam plate with a bearing so that the cam plate can freely rotate.
In reference to claim 29, Powell fails to disclose that the rotatable coupling between the motor and the cam plate comprises a pinion gear on an output shaft of the motor and a ring gear disposed on an outer circumference of the cam plate.
Goodman discloses that the rotatable coupling between the motor 324 and the cam plate 323 comprises a pinion gear on an output shaft of the motor 324 and a ring gear disposed on an outer circumference of the cam plate 323 (Fig. 11e, col. 45, lines 66-col. 46, line 2).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to include a ring gear and pinion arrangement between the motor and the cam plate so that a desired gear ratio may be achieved between the two.

Allowable Subject Matter
Claims 35 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 38-43 are allowed.

Conclusion
Zonoz et al. (US Patent No. 10,590,728), Zonoz et al. (US Patent Application Publication No. 2018/0023361) and Cheung (US Patent No. 8,215,613) all disclose similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



3/23/22